                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ANTONIO PHILLIPS,

                       Petitioner,

                       v.                             CASE NO.: 3:18-CV-750-JD-MGG

 WARDEN,

                      Respondent.

                                     OPINION AND ORDER

       Antonio Phillips, a prisoner without a lawyer, was convicted of dealing cocaine

in cause number 02D04-0804-FA-000013 following a jury trial. On November 14, 2008,

the Allen Superior Court sentenced him to thirty-five years of incarceration. Phillips

filed the instant habeas corpus petition under 28 U.S.C. § 2254 to challenge that

conviction and sentence. The court ordered the Warden to respond pursuant to Section

2254 Habeas Corpus Rule 5, and he did so by filing a motion to dismiss the petition as

untimely. ECF 12. In reply, Phillips filed a “motion to grant petition,” arguing that “the

petition may or may not be late,” but relief should be granted to prevent a fundamental

miscarriage of justice. ECF 14.

       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--
              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       Question 9 on the habeas corpus petition sets forth the text of the statute and

asks for an explanation for why the petition is timely. In response, Phillips wrote:

       This petition is timely because Phillips’ U.S. Constitutional Rights were
       completely violated in every imaginable way. This case is a prime
       example of Faretta v. California and more. This case has extraordinary
       circumstances where Phillips was falsely charged, maliciously prosecuted,
       fraudulently convicted, and wrongfully incarcerated and deprived of his
       liberty for more than a decade. Phillips is not a lawyer and ignorant to the
       knowledge and use of a computer so he cannot look cases up his self (sic).
       Provided is some transcript pages and motions alleged to be filed and
       chronological case summary that shows they were never filed. The trial
       and judicial process is a mockery of justice and a fundamental miscarriage
       of justice.

ECF 1 at 12. In his reply, he concedes that the petition may be late, but he doubles down

on the assertion that the court must correct a “fundamentally unjust incarceration.” ECF



                                             2
14 at 1. Nothing in those answers or any other part of the petition indicates his claims

are based on a newly recognized constitutional right that has been made retroactive on

collateral review or that newly discovered evidence applies to save his claims. And,

although Phillips references his lack of legal and computer knowledge, that cannot be

attributed to State action that impeded him from filing a federal habeas corpus petition.

See e.g. Pennsylvania v. Finley, 481 U.S. 551 (1987) (prisoners do not have a right to the

assistance of legal counsel when mounting collateral attacks); Taylor v. Michael, 724 F.3d

806, 811 (7th Cir. 2013) (even in the context of equitable tolling, lack of familiarity with

the law does not excuse untimeliness); Moore v. Battaglia, 476 F.3d 504, 506 (7th Cir.

2007) (“[W]hatever constitutes an impediment must prevent a prisoner from filing his

petition.”). Nor can his assertion that it took several years due to the actions of the

“state officials” to get the transcripts that he attaches to his petition (see ECF 1 at 18),

because the lack of transcripts did not physically prevent Phillips from preparing a

timely habeas petition and mailing it to this court. See Lloyd v. Van Natta, 296 F.3d 630,

633 (7th Cir. 2002) (“The state’s failure to provide [the petitioner] with a transcript did

not prevent him from filing his habeas corpus petition, and the time limit contained in §

2244(d)(1)(B) does not apply to this case.”). Thus, 28 U.S.C. § 2244(d)(1)(B), (C) and (D)

are not applicable here.

       Although Phillips does not argue that equitable tolling applies, he does argue

that denying his habeas petition would constitute a fundamental miscarriage of justice

because he is innocent of the charges for which he was convicted. “To invoke the

miscarriage of justice exception to AEDPA’s statute of limitations . . . a petitioner must


                                               3
show that it is more likely than not that no reasonable juror would have convicted him

in the light of the new evidence. Unexplained delay in presenting new evidence bears

on the determination whether the petitioner has made the requisite showing.”

McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (internal quotation marks and citation

omitted). A petitioner who asserts actual innocence “must demonstrate innocence; the

burden is his, not the state’s . . . .” Buie v. McAdory, 341 F.3d 623, 626-27 (7th Cir. 2003)

(emphasis in original). Furthermore, actual innocence means “factual innocence, not

mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998). To support a

claim of actual innocence, the petitioner must come forward with “new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence—that was not presented at trial,” Schlup v. Delo,

513 U.S. 298, 324 (1995), and must show that “in light of new evidence, it is more likely

than not that no reasonable juror would have found petitioner guilty beyond a

reasonable doubt.” House v. Bell, 547 U.S. 518, 537 (2006) (citing Schlup, 513 U.S. at 327).

Because of the difficulty of meeting this standard, such claims are “rarely successful.”

Schlup, 513 U.S. at 324.

       Phillips has not submitted any new scientific evidence, an eyewitness account, or

physical evidence. Rather he has presented his own affidavit which states that: (1) he

never sold drugs to anyone but was instead framed by the detectives; (2) one of the

detectives who testified at his trial was an “imposter;”1 and (3) there were procedural




       1   Phillips claims that Officer Cleophus Jones falsely took the stand as Detective Gregory Addison.


                                                     4
irregularities within the state post-conviction proceedings. ECF 1 at 13–14. He also

attaches various state court documents and transcript excerpts of pre-trial and trial

testimony.

       Generally speaking, affidavits in habeas corpus proceedings are “disfavored

because the affiants’ statements are obtained without the benefit of cross-examination

and an opportunity to make credibility determinations.” Herrera v. Collins, 506 U.S. 390,

417 (1993). This is especially true where—as here with regard to Phillips’ claim that he

was framed—the affidavit relays only upon non-specific, self-serving information.

Phillips provides no new details in his affidavit or attachments that would serve to

establish that it is more likely than not that no reasonable juror would have found him

guilty. Rather, Phillips simply states, without elaboration, that he “never sold drugs to

anyone. Detective Miguel Rivera #1573 framed Mr. Phillips over a female named Donya

Brown. Det. M. Rivera #1573 claims Phillips sold him drugs. He has Detective Gregory

Addison #1810 file a dealing charge as if Mr. Phillips sold Det. G. Addison #1810 the

drugs.” ECF 1 at 13. Phillips challenged the sufficiency of the evidence related to his

conviction on appeal, and the court summarized the relevant evidence as follows:

       On April 22, 2008, Phillips was charged with class A felony dealing in
       cocaine. At trial, Phillips admitted to being at the motel on the day in
       question, but denied any involvement in the drug transaction. He claimed
       that he had never seen Detective Addison, that he had found $150 in his
       motel room, and that the person he had spoken with in the car was
       Detective Rivera. Detective Rivera denied being present at the motel on
       April 16, 2008. Following Detective Rivera's testimony, Phillips began
       screaming at the judge and jury, claiming the ineffective assistance of
       counsel, and caused the court to excuse the jury from the room. . . .




                                             5
           Phillips was positively identified at trial by Detective Addison as the man
           who sold him what was later identified as 3.35 grams of crack cocaine.
           Further, Phillips was arrested immediately following his transaction with
           Detective Addison. Detective Kirby, the arresting officer, testified that he
           and other officers maintained constant surveillance of the transaction up
           until the time of Phillips’s arrest. Finally, prior to the transaction, the $150
           buy money used by Detective Addison had been copied and was verified
           as the $150 found in Phillips’s jacket pocket when he was arrested. Based
           on this evidence, a reasonable factfinder could have concluded that
           Phillips knowingly or intentionally sold Detective Addison crack cocaine
           in an amount equal to or exceeding three grams. Therefore, we find the
           evidence sufficient to support Phillips’s conviction for class A felony
           dealing in cocaine.

Phillips v. State, No. 02A03-0901-CR-10, 2009 WL 1851045, *1, 3 (Ind. Ct. App. June 29,

2009). Weighed against the testimony of Detective Addison and Detective Kirby at trial,

Phillips’ vague, self-serving affidavit does not sufficiently demonstrate his innocence.

See Woods v. Schwartz, 589 F.3d 368, 377 (7th Cir. 2009) (“new” evidence consisting of

affidavits from the defendant’s family members did not establish that no reasonable

factfinder would have found the defendant guilty because “testimony of a single

eyewitness suffices for conviction even if 20 bishops testify that the eyewitness is a

liar.”).

           As to his claim that an “imposter” took the stand posing as Detective Gregory

Addison, Phillips states that the affidavit for probable cause which led to his arrest lists

the affiant as “Gregory Addison” (ECF 1 at 26) but, during the trial, the witness

identified himself as “Gregory Addison, Jr.” (ECF 1 at 27–28) (emphasis added). Phillips

asserts that there is no one named Addison with the suffix of Jr. at the Fort Wayne

Police Department—only a Gregory Addison. Thus, he concludes without additional

explanation, the person who testified as Detective Gregory Addison was really Officer


                                                  6
Cleophus Jones, and his trial counsel, the prosecutor, and the judge knowingly allowed

the deception to occur. In support of this contention, Phillips attaches a copy of the

original transcript and one containing his own hand-written alterations.2 Even if this

evidence were to be considered new—which it is not—it is far from reliable. The fact

that “Jr.” was referenced during the trial but not on the probable cause affidavit or the

Fort Wayne police roster does not lead to a reasonable inference that an imposter took

the stand. This argument is frivolous. See Woods, 589 F.3d at 377 (claim must be

“credible” to rebut the presumption of guilt when asserting actual innocence).

        Phillips also argues that irregularities within the State post-conviction

proceedings constitute a miscarriage of justice. Specifically, he alleges that John Pinnow,

a Public Defender, “pose[d] as substitute counsel of the post-conviction petition, . . .

refuted the issues in the petition and pretend[ed] to withdraw.” He asserts that various

notices and motions were not properly filed with the court, and he attaches copies of

the documents and the chronological case summary from the underlying criminal

case—cause number 02D04-0804-FA-000013—in support of his argument. It does

appear that several of the entries are missing from that particular case summary;

however, the case summary related to the post-conviction petition itself includes the

relevant entries.3 Nothing in the record plausibly supports the suggestion that Phillips’



        In the original transcript, when asked to state his full name, the officer responded, “Gregory
        2

Kennedy Addison, Jr.” In the revised, hand-altered version, the officer allegedly responded “Gregory
Addison . . . Jr.!!! I had to say that y’all know why I had to say it.” ECF 1 at 27–28.

       3 Notice of Substitution of Counsel (docketed 8/14/2012, file stamped 6/13/2012); Notice of

Withdrawal of Appearance (docketed 2/22/2013, file stamped 2/19/2013); Motion to Require Petitioner
to Submit Case by Affidavit (docketed 3/14/2013, file stamped 2/25/2013); Order Granting Motion to


                                                    7
post-conviction counsel “pretended” to withdraw or deceived the court in any way.

And, more importantly, evidence of procedural irregularities in the State court filing

system is not supportive of a claim of actual innocence. See Bousley, 523 U.S at 623

(actual innocence means “factual innocence, not mere legal insufficiency”).

        Finally, throughout his petition, Phillips makes several other arguments as to

why his conviction should be overturned. He claims his trial counsel was ineffective for

failing to request a mistrial for non-separation of witnesses, for failing to file pretrial

motions or object during trial to the State’s evidence that was allegedly improperly

seized, for failing to impeach the State’s witnesses with prior inconsistent testimony, for

failing to enter relevant phone records into evidence, for holding conferences off-the-

record with the judge and the prosecutor during trial, for failing to object when the

prosecutor mentioned his prior drunk-driving charges, and for being generally

unprepared before and during trial. He claims that his appellate counsel was ineffective

for not arguing that his trial counsel was ineffective and for not properly presenting his

issues on appeal. He claims that the trial court judge was biased because he forced him

to go to trial with a public defender he did not want and refused to let him represent

himself,4 allowed evidence in at trial that had been seized without a warrant, and failed


Require Petitioner to Submit Case by Affidavit (docketed 3/14/2013, signed 3/8/2013); Order Granting
Motion to Dismiss (docketed 7/1/2013, signed 6/26/2013). See ECF 12-4 at 1–4; see also Phillips v. State of
Indiana, No. 02D04-1003-PC-000026 (Allen Super. Ct. 4 filed Mar. 29, 2010), available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IllUUTFNekF5T1
RFek1UZ3dPakV3TmpjeE5UWm1aZz09In19 (last visited August 12, 2019).

         4 Phillips argues that the transcripts from a pre-trial hearing held before the state court judge

have been altered. In the original transcript, when discussing whether Phillips’ request to proceed to trial
pro se should be granted, the judge responded, “I’m going to deny that on the basis of your prior mental
history.” In the revised, hand-altered version, the judge allegedly responded “Nope. You can’t do that
either.” ECF 1 at 16–17. Even assuming Phillips’ revised version of the transcript is accurate, this evidence


                                                     8
to require the prosecutor to properly mark evidence in the record. None of these

arguments are based on new evidence. None of them demonstrate that he is actually

innocent of the crime for which he was convicted. Thus, the miscarriage of justice

exception does not apply in this case.

        As such, the 1-year limitation period began to run pursuant to 28 U.S.C. §

2244(d)(1)(A) when Phillips’ conviction became final upon the expiration of the time to

pursue direct review or the expiration of the time for seeking such review. Here,

Phillips was sentenced on November 14, 2008. He filed a direct appeal, and the Indiana

Court of Appeals affirmed his conviction on June 29, 2009. He sought transfer to the

Indiana Supreme Court, but his petition was denied on September 3, 2009. He did not

file a petition for certiorari to the United States Supreme Court.5 Nevertheless, he had 90

days to do so, and his conviction did not become final until that time expired on

December 2, 2009. See Sup. Ct. R. 13(1) and Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

(“[T]he judgment becomes final . . . when the time for pursuing direct review . . .

expires.”). His 1-year limitation period began to run the next day—Phillips had until

December 2, 2010, to seek federal habeas relief or file a State petition for post-conviction

relief that would serve to toll the federal limitations period pursuant to § 2244(d)(2).




does not provide a basis for establishing that it is more likely than not that no reasonable juror would
have found Phillips guilty beyond a reasonable doubt if he had been allowed to represent himself at trial.

        5 See ECF 12-2 at 4–5; see also Phillips v. State of Indiana, No. 02A03-0901-CR-00010 (Ind. Ct. App.

filed Nov. 18, 2008), available online at:
https://publicaccess.courts.in.gov/docket/Search/Detail?casenumber=Cw7DI7ONVfs4zExKqkkIa8vd8
LE59KHLp-rPu7q7jZpyf3100iU970ttRvIe-w1y0 (last visited August 12, 2019).


                                                     9
        The limitations period was tolled when Phillips filed a post-conviction relief

petition in cause number 02D04-1003-PC-26 on March 29, 2010, which was dismissed on

July 1, 2013.6 By then, 117 days of his 365 day (1-year) period of limitation had expired

and only 248 days remained. On March 6, 2014, the deadline for filing a federal habeas

corpus petition expired. Phillips states that he appealed the “illegal” dismissal of his

post-conviction relief petition to the Indiana Court of Appeals in cause number 02A03-

1406-CR-00223. However, a review of the state court online case summary appears to

indicate that this was a belated, second appeal of his underlying criminal case in cause

number 02D04-0804-FA-000013 rather than an appeal of his post-conviction relief

petition.7 Either way, that appeal was not filed until June 26, 2014, which was more than

three months beyond the deadline for filing his federal habeas petition. Once expired,

later filings do not “restart” the federal clock or “open a new window for federal

collateral review.” De Jesus v. Acevedo, 567 F.3d 941, 942-43 (7th Cir. 2009).8 Thus, when



        6 The dismissal order was signed on June 26, 2013, but it was not entered until July 1, 2013. See

ECF 12-4 at 3–4; see also Phillips v. State of Indiana, No. 02D04-1003-PC-000026 (Allen Super. Ct. 4 filed Mar.
29, 2010), available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IllUUTFNekF5T1
RFek1UZ3dPakV3TmpjeE5UWm1aZz09In19 (last visited August 12, 2019).

        7 See Phillips v. State of Indiana, No. 02A03-1406-CR-00223 (Ind. Ct. App. filed June 26, 2014),

available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik5UQXpOREF5
T1RFek1UZ3dPalUyT0RFeU9UQXlNalU9In19 (last visited August 12, 2019).

        8  Phillips also indicates that he filed an additional collateral attack on March 16, 2016, in cause
number 02D04-1603-PC-000037. The online state court case summary reflects that this petition was filed
on March 8, 2016, and it was dismissed as a successive petition for post-conviction relief on March 23,
2016. See Phillips v. State of Indiana, No. 02D04-1603-PC-000037 (Allen Super. Ct. 4 filed Mar. 8, 2016),
available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik9UazBOVEF5T
1RFek1UZ3dPakkxTnpFMU5qSXlOR1U9In19 (last visited on August 12, 2019). Not only was this petition
filed beyond the expiration of the deadline, but it is also not considered “properly filed” for purposes of
tolling. See De Jesus, 567 F.3d at 942-43; see also Powell v. Davis, 415 F.3d 722, 726–27 (7th Cir. 2005)


                                                      10
Phillips filed the instant petition in September of 2018, he was more than four years too

late.

         Pursuant to Section 2254 Habeas Corpus Rule 11, the court must grant or deny a

certificate of appealability. To obtain a certificate of appealability under 28 U.S.C. §

2253(c), the petitioner must make a substantial showing of the denial of a constitutional

right by establishing “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted). For

the reasons explained in this opinion, there is no basis for encouraging Phillips to

proceed further. Thus, a certificate of appealability will be denied. For the same reasons,

he may not appeal in forma pauperis because an appeal could not be taken in good

faith.

         For these reasons, the court:

         (1) GRANTS the motion to dismiss (ECF 12);

         (2) DISMISSES the habeas petition (ECF 1) as untimely;

         (3) DENIES the motion to grant petition (ECF 14);

         (4) DENIES the motion to recuse (ECF 15);9




(“Because an unauthorized successive petition is not considered ‘properly filed’ under Indiana law, the
one-year limit was not extended under 2244(d)(2).”)

        9 Phillips filed a motion to recuse State Court Judge Frances Gull from the underlying criminal

case and post-conviction proceedings. This motion is procedurally frivolous, and, substantively, it is
duplicative of the arguments raised in the habeas petition itself.


                                                   11
      (5) DENIES Antonio Phillips a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

      (6) DIRECTS the clerk to close this case.

      SO ORDERED on August 16, 2019

                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           12
